Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered December 4, 1998, convicting him of assault in the third degree and harassment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the defendant, the trial court properly denied the defense counsel’s request for a justification charge since “ ‘no view of the evidence establishes the basic elements of the defense’ ” (People v Parsons, 270 AD2d 504, 505; see, People v Watts, 57 NY2d 299; see also, People v Collice, 41 NY2d 906). Altman, J. P., Gold-stein, McGinity and Schmidt, JJ., concur.